Per Curiam.
This case was tried at the Middlesex Circuit, the jury returning a verdict against the defendant in favor of the plaintiff for $500.
The plaintiff obtained this rule to show cause why that verdict should not be set aside as inadequate, and the only question argued here is whether or not the verdict is inadequate.
The action was for personal injuries to the plaintiff alleged to have been caused by the negligence of a servant of the defendant in the operation of an automobile which struck the plaintiff. The accident occurred September 1st, 1927, while the plaintiff was attempting to cross Bound Brook road, in the borough of Middlesex in Middlesex county.
We have examined with care the testimony in relation to damages. It would serve no useful purpose to set it forth in detail. Our conclusion is that we cannot say that the verdict is so small as to justify us in saying that it is inadequate.
The rule to show cause will be discharged.